Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 4/14/2022.

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 2019-07-05. It is noted, however, that applicant has not filed a certified copy of the CN201910605333 application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...b) a synchronous rectification control circuit configured to adjust an on-time of the rectifier switch according to a comparison result from an adjustment circuit that compares the first voltage sampling signal against a second voltage sampling signal, in order to adjust an absolute value of a negative current flowing through the secondary winding, wherein the synchronous rectification control circuit comprises a second voltage generating circuit configured to sample a drain-source voltage of the rectifier switch after the rectifier switch is turned off for a predetermined time to generate the second voltage sampling signal; and c) wherein the negative current is configured to discharge a parasitic capacitor of the main switch in order to reduce a drain-source voltage of the main switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 14, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...c) discharging, by the negative current, a parasitic capacitor of the main switch to reduce a drain-source voltage of the main switch; d) sampling a drain-source voltage of the rectifier switch after the rectifier switch is turned off for a predetermined time to generate a second voltage sampling signal; e) generating a comparison result by comparing the second voltage sampling signal and the first voltage sampling signal; and f) adjusting the on-time of the rectifier switch according to the comparison result.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838